Citation Nr: 1111905	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-38 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.

The Veteran presented testimony before a Decision Review Office (DRO) in October 2007, and before the undersigned Veterans Law Judge (VLJ) in August 2009.  Transcripts of both hearings are of record.

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service connection for lumbar joint and disc disease has been recharacterized as service connection for a back disorder.

The claim was remanded by the Board in December 2009 for additional development and to address due process concerns.  More specifically, the RO/Appeals Management Center (AMC) was instructed to obtain additional VA treatment records and to schedule the Veteran for an appropriate VA examination.  The actions taken by the RO/AMC will be discussed in further detail below.  

The Veteran submitted additional evidence in the form of a statement in support of claim that was received at the AMC in January 2011 and at the Board in February 2011, following certification of the claim to the Board on appeal.  See January 2010 VA Form 21-4138; January 11, 2011 Board letter.  The Veteran's representative has waived RO consideration of this statement, see February 2011 post-remand brief; therefore, it can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran's back disorder is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has a back disability as a result of active service.  He reports injuring his back as a result of handling heavy boxes and crates and lifting them up onto the back of trucks while stationed at Fort Benning, Georgia, and in Manheim, Germany.  The Veteran also reports injuring his back as a result of fixing flat tires on trucks.  He asserts that he suffered a low back sprain and that the muscle wall was sufficiently weakened to cause lumbar joint and disk disease.  The Veteran contends that he went to sick call on many occasions with back problems and that he had sciatica as a matter of record in his service treatment records.  See VA Forms 21-4138 dated June 2006, August 2006 (two), and October 2006; December 2007 VA Form 9; October 2007 transcript.  The Veteran also asserts that he had problems with his back following his discharge from service, but did not have medical coverage and was forced to treat his pain with over-the-counter medications.  He acknowledges that he reinjured his back while working as a police officer but asserts that injuries sustained during his career in the police force were caused due to his previous in-service injuries.  See August 2009 transcript; January 2010 VA Form 21-4138.

The Veteran's brother and sister-in-law report that the Veteran told them that he injured his back while working in the munitions platoon while he was loading and unloading munitions boxes onto trucks and also fixing flats and changing the large tires on the trucks.  See October 2006 VA Form 21-4138.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with his back.  A December 1962 health record indicates that the Veteran denied a history of trauma or back trouble.  At the time of his separation from service, the Veteran denied ever having worn a brace or back support, there were no notations made in reference to any back problems, and clinical evaluation of his spine was normal.  See April 1965 reports of medical history and examination.  

The post-service medical evidence of record documents a fairly detailed history involving the Veteran's low back, to include evidence of several post-service back injuries.  

In an undated medical record that was obtained from the Social Security Administration (SSA), it was noted that the Veteran had a history of pinched sciatic nerve as a result of a 1978 disc problem.  

In a July 1978 record from the City of New York Police Department, the Veteran requested a line of duty designation for an occurrence on October 10, 1974, namely when he was struck by a vehicle head-on while riding his motorcycle.  He did not report any injuries to his back, however.  

In an April 12, 1980 record from St. Vincent's Medical Center of Richmond, the Veteran was seen with chief complaint of lower back pain of severe intensity, at which time he reported that he was well until November 1979, when a prisoner fell on him as he was working as a police officer.  The Veteran indicated that he struck his back on a marble staircase and was diagnosed with fractured vertebra with sprain as a result.  Following physical examination on April 12, 1980, the Veteran was diagnosed with lumbosacral sprain.  It appears that the Veteran was admitted to St. Vincent's on that date and discharged on April 18, 1980 with a final diagnosis of ligamentous and muscular sprain, lumbar spine.  See discharge summary; see also April 12, 1980 emergency treatment record (prisoner fell on patient and injured back November 4, 1979; history of back injury in November 1979).  

A December 1981 record from the Police Department of the City of New York reveals that the Veteran reported sustaining an injury to his back and neck on December 29, 1981 as a result of being struck in the rear of his car while parked.  A June 1982 record from the Police Department of the City of New York reveals that the Veteran reported sustaining an injury to his low back in November 1979 as a result of being knocked down stairs by a perp.  

A March 1983 record from the Police Department of New York reveals that the Veteran suffered two line of duty injuries, one in November 1979 and the other in December 1981.  Both of them produced pain in the lower portion of his back and since each of them, the Veteran had had intermittent episodes of back pain.  It was noted that he was hospitalized at St. Vincent's Hospital in 1980 or 1981 and placed in traction.  At the present time (March 1983), the Veteran indicated the lower portion of his back as the primary seat of his discomfort and noted that the pain was present in that region without radiation, made worse with bending or lifting.  X-rays were recommended.  In a subsequent March 1983 record, two sets of x-rays were noted, one taken in November 1979 and the other in March 1983.  Neither revealed any evidence of fractures or dislocations and the intrinsic osseous structures appeared normal, though a small hypertrophic spur off the superior anterior aspect of L4 was noted.  The Veteran was fitted with a semi elastic low back support to permit him to go back to work with limited duty.  See records signed by Dr. I. Miller and Dr. H. Finklestein.  

In a May 1983 record from Dr. J.C. Parkes, it was noted that the Veteran was seen with chronic back pain as a result of being hurt at work.  X-rays of the lumbar spine were reportedly unremarkable and the impression was mechanical low back pain.  

In a July 1984 sick report, the Veteran reported developing back pain following gardening on July 22, 1984.  

In a November 1984 letter, Dr. H. Freedman reported that he examined the Veteran in November 1984, at which time the Veteran stated that while making an arrest in 1979, he fell backwards with a man on top of him and struck his back against a step, resulting in low back pain.  The Veteran indicated that he was taken to the Kings County Hospital emergency room and that x-rays showed some kind of fracture.  He remained out of work for three weeks and subsequent x-rays were reported as showing no evidence of fracture.  Since that time, the Veteran reported repeated episodes of pain in the low back.  Dr. Freedman indicated that the Veteran presented symptoms of pain in the back with radiation into the right lower extremity, recurrent over a period of five years, and that CAT scan was suggestive of the possibility of a small herniated disc at the L5-S1 interspace; however, the clinical findings were minimal and did not support the diagnosis of a significant herniated intervertebral disc.  Dr. Freedman recommended that myelography be conducted to clarify the situation.  

A December 1984 record from the Workers' Compensation Board reveals that the Veteran reported the date of his injury as November 3, 1979 and noted that while working, he sustained an injury to the lower back.  He was determined to be totally disabled.  

In a February 1985 letter to a physician at the Staten Island Medical District, Dr. R.S. Goldstein reported that he had seen the Veteran in orthopedic consultation on December 18, 1984, at which time he reported that he sustained a line-of-duty accident in 1979 during which he injured his low back.  This occurred during an arrest and he was out of work for approximately one month.  The Veteran reported sustaining another line-of-duty accident in 1982 as a result of a motor vehicle accident, and had had continual back problems since.  Following physical examination, the Veteran was diagnosed with herniated nucleus pulposus on the right L5-S1.  It was his opinion that the Veteran was not fit for duty as a New York City police officer.  

In a November 1988 record that was obtained from the SSA, the Veteran reported that his major complaint was low back pain that had been present for 14 years (i.e., since 1974).  See confidential patient case history.  

A December 1988 record of neurological examination reveals that the Veteran was seen due to his history of intractable pain in the lumbar region with radiation to the left buttock and left leg.  The Veteran reported that the onset of this disorder was five weeks prior, on October 30, 1988 after lifting and twisting his body manipulating a box, after which he developed severe pain.  The Veteran was seen by a chiropractor for several weeks without improvement, after which he was seen by an orthopedic surgeon (Dr. Springstead).  Lumbar spine films were performed in November 1988 and showed no remarkable bone abnormalities.  It was also noted that the Veteran had a history of problems of a similar nature for about 10 years, to the extent that he was retired on disability in 1985 from his position as a police officer.  See record from West Florida Neurological Associates.  

In a January 1989 record from the G.C.O.C. Institute for Special Surgery of Joint Diseases, it was noted that the Veteran had a history of back pain secondary to an accident while working.  The findings of a December 1988 magnetic resonance imaging (MRI) report were reported as showing a decrease in the L5/S1 intervertebral disc space with some posterior impression into the spinal canal to a mild degree, which could be secondary to some asymmetric bulging or spondylotic spurring.  

In an October 1989 letter, Dr. G. Mahmaljy reported that the Veteran indicated that he started having back pain in 1974 when he fell on his back while making an arrest, after which he was treated by rest and traction and was able to return to work.  He reported aggravating his low back injury several times after that until he became unable to maintain his duties as a police officer and was released on disability in 1985.  In November 1988, the Veteran twisted his back again and developed severe pain.  At the time Dr. Mahmaljy examined the Veteran, he complained of severe low back pain that radiated to the left buttock and left leg.  Following physical examination, the impression was chronic low back pain syndrome with left radiculopathy, probably due to herniated disk.  

In a December 1989 letter, Dr. R.W. Springstead reported that he saw the Veteran for disability evaluation as requested by Ward White & Associates on December 26, 1989.  The Veteran reported the gradual onset of back pain over the years, which was progressively getting worse.  It was also noted that the Veteran had been placed on disability as a police officer in 1985 because of previous injuries.  He was hospitalized as a result of a severe episode of back pain a year prior.  The Veteran indicated that he had never really recovered from that.  The impression was degenerative disc disease, L1-S1.  

The Veteran was seen at the VA outpatient clinic in Pasco in July 2006 to establish care, at which time he reported a history of chronic low back pain for more than 40 years.  It was noted that x-rays taken in February 2006 showed diffuse degenerative arthritis, degenerative disc at L5-S1, and that a February 2006 MRI showed degenerative disc disease.  The assessment was history of chronic low back pain for more than 40 years.  

In a June 2009 record from Neurological Specialties, P.A., it was noted that the Veteran had had multiple episodes of lower back pain over the past 15 to 20 years.  The assessment at that time was lumbosacral spondylosis without myelopathy, L3-4, L4-5, L5-S1; lower back pain and left lower extremity pain secondary to number one; mild obesity.  

The post-service medical evidence of record also includes several medical opinions submitted in support of the Veteran's claim.  In a July 2006 statement, Dr. R.W. Springstead reported that he initially saw the Veteran in 1989 for evaluation pertaining to Social Security and that he had been diagnosed with herniated lumbar disc at L4-5 on the left.  Dr. Springstead further noted that the Veteran had previously worked as a police officer, that he was placed on disability in 1985, and that the Veteran reported being injured while on active duty in 1963 doing some lifting, after which he was apparently treated for some sciatic type pain on the right side and placed on limited duty for a while.  Dr. Springstead noted that the Veteran stated that he had always had trouble with his back since that injury in service, but did not recall any specific treatments until the time he was a police officer.  It was Dr. Springstead's opinion that it was possible that the initial injury to his back in 1963 in service may have caused some of the problems he has had with his back over the years and that he was experiencing at the present time.  See also July 2006 office visit note (Veteran reported his back problems date back to an injury in service in 1963 when he hurt himself lifting; he wants a letter to VA).  

In August 2009, Dr. F. Siddiqim stated that the Veteran had degenerative disk disease and some instability of the spine, which by his report occurred with neurological changes in the spinal nerve root when he was in the military.  Subsequent to that, he developed further instability and a herniated disk at L3-4 and spinal stenosis.  Dr. Siddiqim indicated that it was likely that the original injury to the spine that the Veteran sustained in service would have led to the resultant herniated nucleus pulposus at L3-L4 present today. 

The Veteran underwent a VA compensation and pension (C&P) spine examination in September 2010, at which time his claims folder and medical records were reviewed.  He reported that he began having lower back problems in 1963 while stationed in Germany.  The Veteran indicated that he did not have a specific precipitating event/injury, but stated that his duty requirements included heavy lifting of munitions and heavy boxes, working on large trucks with heavy tires, "and everything was done by manual tools."  The Veteran reported that he was evaluated medically for worsening back pain and with pain into both legs and was told to take aspirin (ASA) and press on.  He indicated that he "just sucked it up," but that over the years, it got progressively worse and he subsequently required surgical intervention in October 2009 for herniated disk.  

The examiner conducted a detailed medical examination and reported the findings of a February 2006 MRI of the lumbar spine, which revealed degenerative disc disease, posterior subluxation of L3 on L4 by five millimeters, L1-2, L2-3 revealed mild spinal stenosis with mild broad-based central disc herniation.  L3-4, L4-5 with moderate spinal stenosis and disc herniation, L5-S1 central disc herniation mildly bilateral bony narrowing of the neural foramina as well as left neural foramina with herniated disc at L5-S1.  The examiner also reported the findings of an October 2009 MRI of the lumbar spine, which revealed left paracentral disc protrusion at L1-L2 and left paracentral disc herniation at L3-L4.  

The Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine with left lower extremity (LLE) radiculopathy.  The examiner noted that review of the Veteran's private medical records document diagnosis and treatment for lumbar herniated disk since 1989 in the private sector after retirement from the New York Police Department (NYPD); a NYPD medical board hearing dated May 8, 1985 states that the Veteran injured his lower back in the line of duty on November 3, 1979 with a diagnosis of L4-5 herniated disk with chronic back pain since that injury; and that a surgical intervention with diskectomy at L3-4 in October 2009 was also documented.  The examiner noted that review of the Veteran's service treatment records revealed that they were silent for any back conditions or complaints and that a separation physical dated April 1965 was negative for the Veteran's history of back problems and was reported as normal (including the spine specifically).  The examiner reported that review of the Veteran's VA records document a long history of lower back pain with history of herniated lumbar disk and that review of other records in the claims folder reveal that it was noted during a VA hearing that the Veteran stated he reinjured his back while serving as a police officer.

It was the examiner's opinion that the claimed disorder of the back is less likely as not (less than 50/50 probability) caused by or a result of military service or any in-service disease, event or injury.  The rationale in support of this opinion included the following: that the Veteran's service treatment records were silent for any back conditions or complaints of back problems; that a separation physical dated April 1965 was reported as normal, specifically for the spine; that private records document onset of lower back pain after injury incurred in line of duty in November 1979 while serving on the New York Police Department, with NYPD Medical Board dated May 8, 1985 finding diagnosis of herniated lumbar disk; that private medical records also document subsequent surgical intervention in October 2009 with diskectomy at L3-4; that available medical records are silent for back problems prior to the line of duty (LOD) injury in November 1979; and that VA Medical Center (VAMC) records document long history of chronic lower back pain due to herniated lumbar disk.  The examiner concluded by nothing that the examination had findings consistent with DDD of the lumbar spine with LLE radiculopathy.  

The evidence of record does not support the claim for service connection for a back disorder.  As an initial matter, however, the Board notes that it finds the Veteran's report of in-service injuries to his back to be credible.  See Layno, 6 Vet. App. at 470 (1994).  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of an injury to his back.  

The Veteran also has another one of the elements required to substantiate a claim for service connection, namely a current disability involving his back.  In this case, the evidence establishes that the September 2010 VA examiner diagnosed the Veteran with DDD of the lumbar spine with LLE radiculopathy.  

Irrespective of the foregoing, the claims folder is lacking with respect to the remaining element needed to establish a claim for service connection - evidence of a nexus between the claimed in-service injury and the present disability.  

The Veteran has reported having continuity of back symptomatology since service.  The Board finds, however, that he is not credible in this regard.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, although the Veteran's contentions regarding in-service injuries to his back have been deemed by the Board to be credible, the fact that he made no complaints related to his back at the time of his separation from service, coupled with the fact that clinical evaluation of his spine was normal, does not support the Veteran's contentions that he had continuity of symptomatology following the in-service injuries.  See April 1965 reports of medical examination and history.  

Additionally, it was not until June 2006, the same month that the Veteran's claim for compensation benefits was received at VA, that the Veteran reported continuity of symptomatology since service (chronic low back pain for more than 40 years (2006 minus 40 years = 1966)).  Prior to this date, the Veteran consistently referred to symptoms involving his back beginning in the mid to late 1970s, with the earliest symptoms reportedly manifesting in 1974.  See November 1988 confidential patient case history (low back pain present for 14 years (1988 minus 14 years = 1974); October 1989 letter from Dr. G. Mahmaljy (Veteran indicated that he started having back pain in 1974 when he fell on his back while making an arrest); see also undated medical record obtained from the SSA (history of pinched sciatic nerve as a result of a 1978 disc problem); April 12, 1980 record from St. Vincent's Medical Center of Richmond (chief complaint of lower back pain; well until November 1979 when a prisoner fell on him).  

Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had back symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The Board also notes that there is no persuasive medical evidence of record establishing that the Veteran's diagnosed back disorder is etiologically related to active service.  While Dr. Siddiqim provided a statement in August 2009 that it was likely that the original injury to the spine that the Veteran sustained in service would have led to the resultant herniated nucleus pulposus at L3-L4 present today, he did not provide any rationale in support of this opinion such that it is not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Additionally, his opinion is based on an inaccurate factual premise, namely, the Veteran's report that he had neurological changes in the spinal nerve route in the military.  This statement made by the Veteran is not credible.  His statements made at the time of his separation examination in April 1965, which were made contemporaneous to service and are found to be credible, indicate that he had no paralysis or neuritis.  Again, clinical evaluation of his spine was normal at that time.

The opinion provided by Dr. Springstead that it was possible that the initial in-service injury to the Veteran's back in 1963 may have caused some of the problems he has had with his back over the years and that he was experiencing at the present time is also not afforded any probative value for two reasons.  See July 2006 letter (emphasis added).  First, medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2010); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative).  Secondly, Dr. Springstead's opinion was based, in part, on the Veteran's assertion that he had always had trouble with his back since that injury in service, which has been deemed not credible.  The Board may reject a medical opinion if it finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

This leaves the opinion provided by the September 2010 VA examiner, namely that it is less likely as not that the Veteran's back disorder, diagnosed as DDD of the lumbar spine with LLE radiculopathy, was caused by or a result of military service or any in-service disease, event or injury.  The examiner provided a detailed rationale in support of this opinion after considering the Veteran's assertions that he had had continuing back problems since the in-service injuries, which was discussed in detail above and will not be repeated.  For this reason, the VA examiner's opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

In the absence of any persuasive evidence that the Veteran's current back disorder is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the issuance of the December 2006 rating decision that is the subject of the appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence.  He was also provided notice of the appropriate disability rating and effective date of any grant of service connection.  See July 2006 letter.  Accordingly, the duty to notify has been fulfilled as to this claim.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records, to include records obtained from the SSA, have been associated with the claims folder.  The Veteran was also afforded an appropriate VA examination in connection with his claim.  The Board acknowledges that one of its December 2009 remand instructions, namely that the RO/AMC obtain records related to any treatment the Veteran has received for his back from the Pasco outpatient clinic dated since August 2007, was not complied with as the RO/AMC never made any request for VA records from this facility.  In a January 2010 VA Form 21-4138, however, the Veteran reports that outpatient records from the facility in Pasco "do not show and would not any progress notes for my back; only my general health."  As the Veteran has indicated that there would be no reference to treatment for his back in the records the Board instructed the RO/AMC to obtain, the Board finds that the failure of the RO/AMC to obtain these records is harmless error.  The remainder of the Board's remand instructions, namely to schedule the Veteran for an appropriate VA examination and to readjudicate the claim, were substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

The Court has held that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this case, the Veteran was afforded a Board hearing in August 2009.  During the hearing, the VLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  See hearing transcript.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Rather, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a back disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


